United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AMINISTRATION MEDICAL
CENTER, San Diego, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1109
Issued: January 2, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On April 17, 2019 appellant filed a timely appeal from a February 15, 2019 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as Docket No. 19-1109.1
On April 17, 1983 appellant, then a 28-year-old nursing assistant, filed a traumatic injury
claim (Form CA-1) alleging that on that day he sustained a right shoulder injury when he slipped
on water while transferring a patient. OWCP assigned this claim File No. xxxxxx622. It accepted
the claim for right shoulder strain, tendinitis, and right shoulder impingement syndrome.
Appellant underwent authorized right shoulder acromioplasty surgery on March 26, 1984.
On March 12, 1984 appellant filed a traumatic injury claim (Form CA-1) alleging that on
that day he sustained a right shoulder injury while lifting a patient off the floor. This claim was

1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

assigned File No. xxxxxx564.
impingement syndrome.

OWCP accepted this claim for right shoulder strain and

In a letter dated January 25, 2017, OWCP advised appellant that his claim in File No.
xxxxxx564 had been accepted for sprain of shoulder and upper arm, acromioclavicular; and sprain
of the right shoulder and upper arm superior glenoid labrum lesion. By decision dated February 5,
1987, it granted him a schedule award for 22 percent permanent impairment of the right upper
extremity. OWCP authorized right shoulder arthroscopic surgery and right biceps tendon repair
surgery, which occurred on May 31, 2017. It administratively combined the two case files with
OWCP File No. xxxxxx564 serving as the master file.
On August 7, 2018 appellant filed a claim for an additional schedule award (Form CA7).
By decision dated October 4, 2018, OWCP denied appellant’s claim for an additional
schedule award. On October 30, 2018 appellant requested reconsideration.
On November 8, 2018 OWCP prepared a statement of accepted facts (SOAF) which noted
the March 12, 1984 employment injury, the accepted conditions of right upper arm and shoulder
acromioclavicular strain and right arm and shoulder superior glenoid labrum lesion strain, and that
on February 5, 1987 appellant had been granted a schedule award for 22 percent right upper
extremity permanent impairment.
On November 21, 2018 OWCP referred appellant for a second opinion evaluation with
Dr. Blake Thompson, Board-certified in physiatry and pain medicine, to determine whether
appellant was entitled to an additional schedule award for his right upper extremity permanent
impairment. In a report dated January 2, 2019, Dr. Thomson, utilized the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides)2 and determined that appellant had 13 percent right upper extremity permanent
impairment using the range of motion (ROM) methodology.
On January 17, 2019 OWCP referred the SOAF and medical record for review by an
OWCP district medical adviser. In a January 30, 2019 report, the DMA, based upon a review of
the medical record and SOAF utilized the A.M.A., Guides to calculate that appellant had 12
percent right upper extremity permanent impairment. The DMA noted that both the ROM and
diagnosis-based impairment (DBI) methodologies resulted in the same impairment rating.
The Board has duly considered the matter and concludes that this case is not in posture for
a decision.
It is OWCP’s responsibility to provide a complete and proper frame of reference for a
physician by preparing a SOAF.3 OWCP’s procedures dictate that when an DMA, second opinion
specialist, or referee physician renders a medical opinion based on a SOAF which is incomplete
or inaccurate, or does not use the SOAF as the framework in forming his or her opinion, the
2

A.M.A., Guides (6th ed. 2009).

3

J.N., Docket No. 19-0215 (issued July 15, 2019); Kathryn E. Demarsh, 56 ECAB 677 (2005).

2

probative value of the opinion is seriously diminished or negated altogether.4 OWCP did not
provide either Dr. Thompson or the DMA with an accurate SOAF as it did not list all of appellant’s
consolidated claims which were accepted for a right shoulder injury, did not note the surgeries
performed, or provide an accurate list of the accepted conditions.5 Thus, the Board finds that
reports from Dr. Thompson and the DMA are not based on an accurate factual framework and
cannot represent the weight of the medical evidence sufficient to deny appellant’s claim for an
additional schedule award.6
Once OWCP undertakes to develop the medical evidence, it has the responsibility to do so
in a manner that will resolve the relevant issues in the case.7 Accordingly, the Board finds that the
case must be remanded to OWCP. On remand, OWCP should prepare a complete and accurate
SOAF and request that Dr. Thompson and the DMA submit clarifying reports regarding
appellant’s right upper extremity permanent impairment. Following this and any further
development deemed necessary, it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the February 15, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.

4
Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
5

The Board notes that due to the age of the record, the current record before the Board does not contain acceptance
letters identifying the conditions accepted under either OWCP File No. xxxxxx564 or OWCP File No. xxxxxx622.
6

G.C., Docket No 18-0842 (issued December 20, 2018).

7

D.S., Docket No. 19-0292 (issued June 21, 2019); G.C., id.

3

Issued: January 2, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

4

